Citation Nr: 0033505	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-17 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected malaria.

2.  Entitlement to service connection for hepatitis, to 
include as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from January 1946 to June 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO).

In April 1999 the veteran stated that he was entitled to have 
his pension reinstated now that he was totally disabled.  The 
veteran has raised a claim of entitlement to a total rating 
for pension purposes.  The matter is referred to the RO for 
its consideration.

REMAND

A report of military separation medical examination, dated in 
May 1947, reflects that the veteran was treated for malaria 
in September 1946.  The veteran recalls that he contracted 
malaria while stationed in Luzon, Philippines and at that 
time he was hospitalized.  Reports of the hospitalization 
treatment are not of record, and the record does not reflect 
that an attempt has been made to obtain reports of such 
treatment from direct and secondary sources in addition to 
the National Personnel Records Center.  Attempts to obtain 
additional service medical records, if any, should be 
accomplished.

In March 1999 C.W.L., M.D., stated that he had treated the 
veteran, who had malaria, since 1965.  The physician also 
stated that medical records from Bates County Memorial 
Hospital provide supporting evidence that the veteran's 
service connection claims for hepatitis and diabetes were 
most likely secondary to the service-connected malaria 
disease.  Although the physician submitted hospital discharge 
summary reports for the veteran's hospitalization periods 
from January 16, 1972 to January 21, 1972, and from January 
31, 1972 to February 8, 1972, the complete compilation of 
medical reports associated with those periods of 
hospitalization, to include progress reports, nursing 
assessments, and laboratory reports, as well as any other 
available outpatient treatment reports since 1965 have not 
been obtained.  On appeal, the veteran also recalled that he 
had received treatment at St. Mary's Hospital in Kansas City, 
Missouri, in 1977 and was hospitalized in 1992 for diabetes 
mellitus.  An attempt to obtain those medical records has not 
been conducted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain the 
veteran's service personnel records and 
any additional service medical records, 
including from the September 1946 treating 
facility in Luzon, Philippines, if 
identified by the veteran or otherwise, 
and secondary sources, to include the 
Surgeon General's Office and National 
Personnel Records Center, utilizing all 
pertinent information contained in the 
veteran's WD AGO Form 53-55, and 
separation qualification record. 

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all VA and non-VA providers 
of medical treatment received for the 
hepatitis and diabetes mellitus diseases 
since service.  After obtaining any 
necessary authorization, the RO should 
contact the identified providers and 
request a copy of all reports of treatment 
of the veteran.  The medical providers 
contacted should include C.W.L., M.D., 
Bates County Memorial Hospital, and St. 
Mary's Hospital.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, to include 
Allen v. Brown, 7 Vet. App. 439 (1995).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the final disposition of the unresolved issue.  The purpose 
of the remand is to ensure compliance with due process of 
law.  With respect to the above remand directives, the 
claimant has the right to VA compliance with the terms and 
conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  The appellant need 
take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



